Exhibit 10.6 LETTER AGREEMENT LETTER AGREEMENT (this “Agreement”) dated as of June 22, 2017 by and among: (i) VINCE, LLC, a Delaware limited liability company (the “Account Party”), (ii) BANK OF AMERICA, N.A., in its capacity as agent (the “Agent”) pursuant to the Credit Agreement dated as of November 27, 2013 (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”) acting on behalf of itself and the Lenders, (iii) VINCE, LLC, a Delaware limited liability company (the “Borrower”), (iv) the Guarantors party hereto (the “Guarantors”, and, collectively with the Borrower, the “Loan Parties”). Unless otherwise defined all capitalized terms used herein shall have the meaning given to them in the Credit Agreement. RECITALS: A. The Loan Parties have requested that the Agent enter into that certain Second Amendment to Credit Agreement dated as of today’s date (the “Second Amendment”) in order to, among other things, modify the Borrowing Base under the Credit Agreement. B. In order to induce the Agent to enter into the Second Amendment, the Account Party has offered to cause a letter of credit to be issued for the benefit of the Agent as credit support for a portion of the Obligations under the conditions set forth herein and to the extent set forth herein. C. The Agent and Lenders are willing to enter into the Second Amendment, provided, that the terms and conditions set forth in this Letter Agreement shall be complied with.
